 



EXHIBIT 10.2
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
January 19, 2006, among MSX International, Inc., a Delaware corporation (the
“Company”), MSX International Limited, a company incorporated under the laws of
England and Wales (“MSXI Limited” and, together with the Company, the
“Issuers”), Creative Technology Services, L.L.C., a Michigan limited liability
company (“CTS”), and BNY Midwest Trust Company, an Illinois trust company, as
trustee (in such capacity, the “Trustee”) and as collateral agent (in such
capacity, the “Collateral Agent”), in each case, under the Indenture referred to
below.
WITNESSETH:
     WHEREAS the Issuers and the Subsidiary Guarantors named therein have
heretofore executed and delivered to the Trustee an Indenture (as such may be
amended from time to time, the “Indenture”), dated as of August 1, 2003,
providing for the issuance of Senior Secured Note Units due 2007 (the “Units”),
each Unit consisting of $860 principal amount of 11% Senior Secured Notes due
2007 issued by the Company and $140 principal amount of 11% Senior Secured Notes
due 2007 issued by MSXI Limited (together, the “Notes”);
     WHEREAS Section 11.6 of the Indenture provides that under certain
circumstances a Guarantor may be released from its Guarantee upon the sale of
all of its Capital Stock to any Person that is not a Subsidiary of the Company
by execution and delivery to the Trustee of a supplemental indenture; and
     WHEREAS pursuant to Section 9.1(5) of the Indenture, the Trustee and the
Issuers are authorized to execute and deliver this Supplemental Indenture;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Issuers, CTS and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders as follows:
     1. Definitions. (a) Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
     (b) For all purposes of this Supplemental Indenture, except as otherwise
herein expressly provided or unless the context otherwise requires: (i) the
terms and expressions used herein shall have the same meanings as corresponding
terms and expressions used in the Indenture; and (ii) the words “herein,”
“hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.

 



--------------------------------------------------------------------------------



 



     2. Release of Guarantee. Each of the parties hereto hereby agrees that from
and after the date hereof, CTS: (a) is unconditionally released and discharged
from and in respect of any and all claims, causes of action, liabilities and
obligations of any nature whatsoever, inchoate or mature, know and unknown,
whether or not asserted heretofore, arising or related to its Guarantee in
accordance with Section 11.6 of the Indenture; and (b) shall no longer be a
Subsidiary Guarantor for any purpose under the Indenture or the Notes.
     3. Release of Liens.
          a. Pursuant to and subject to compliance with the terms of the
Indenture, the Collateral Agent hereby agrees that the Security Interests
created by the Indenture and the Collateral Agreements , and all right, title
and interest in and to (i) the Capital Stock of CTS (“CTS Capital Stock”) and
(ii) the Collateral owned by CTS (“CTS Collateral” and together with CTS Capital
Stock, the “Released Interests”), in each case, that were granted, pledged,
conveyed, transferred and assigned to the Collateral Agent pursuant to the
Indenture and the Collateral Agreements are released and terminated.
          b. The Collateral Agent irrevocably authorizes Dickinson Wright PLLC,
counsel to JPMorgan Chase Bank N.A., agent for the Lenders party to the Senior
Credit Facility, and any agent appointed by Dickinson Wright PLLC, to file, in
the name and on behalf of the Collateral Agent, any and all UCC termination
statements and such other documents necessary or desirable to terminate all
Security Interests securing the Released Interests under the Indenture and the
Collateral Agreements.
     4. Ratification of Indenture; Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder heretofore or hereafter
authenticated and delivered shall be bound hereby.
     5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     6. Trustee Makes No Representation. The Trustee makes no representation as
to the validity or sufficiency of this Supplemental Indenture. The recitals and
statements herein are deemed to be those of the Issuers and CTS and not of the
Trustee.
     7. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

 



--------------------------------------------------------------------------------



 



     8. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the date first above written.

            MSX INTERNATIONAL, INC.
      By:   /s/ Frederick K. Minturn         Name:   Frederick K. Minturn       
Title:   Executive Vice President and
Chief Financial Officer     

            MSX INTERNATIONAL LIMITED
      By:   /s/ Frederick K. Minturn         Name:   Frederick K. Minturn       
Title:   Director     

            CREATIVE TECHNOLOGY SERVICES, L.L.C.
      By:   /s/ Frederick K. Minturn         Name:   Frederick K. Minturn       
Title:   Vice President     

            BNY MIDWEST TRUST COMPANY,
as Trustee
      By:   /s/ Roxane Ellwanger         Name:   Roxane Ellwanger       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            BNY MIDWEST TRUST COMPANY,
as Collateral Agent
      By:   /s/ Roxane Ellwanger         Name:   Roxane Ellwanger       
Title:   Assistant Vice President     

 